FILED
                           NOT FOR PUBLICATION                              APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10377

              Plaintiff - Appellee,              D.C. No. 2:07-CR-01204-SRB-1

  v.
                                                 MEMORANDUM *
ANGEL DANILO VASQUEZ-
SALGUERO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                       Argued and Submitted April 11, 2011
                            San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.**

       Angel Danilo Vasquez-Salguero appeals the district court's application of a

sixteen-level enhancement to his sentence for illegal reentry after deportation. The


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lesley Wells, Senior District Judge for the Northern
District of Ohio, sitting by designation.
district court concluded, without analysis, that Vasquez-Salguero’s prior burglary

conviction under Arizona Revised Statutes § 13-1507 qualified as a crime of

violence.

      We have previously held that Arizona burglary does not categorically match

the generic federal definition. See United States v. Bonat, 106 F.3d 1472, 1475-76

(9th Cir. 1997). Therefore, whether the appellant’s prior conviction qualifies as a

crime of violence depends upon application of the modified categorical approach

described in Taylor v. United States, 495 U.S. 575, 602, 110 S. Ct. 2143, 109
L. Ed. 2d 607 (1990). The district court’s failure to conduct this analysis was plain

error. Therefore, we reverse and remand for resentencing on an open record

pursuant to United States v. Matthews, 278 F.3d 880, 889 (9th Cir. 2002)(en banc).




      REVERSED AND REMANDED.




                                          2